                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION


STACY ARNOLD,                                   )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )
                                                )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                             )
ST. JOSEPH PUBLIC LIBRARY,                      )
OFFICER REBECCA HAILEY (IN HER                  )
PERSONAL AND PROFESSIONAL CAPACITY)             )
                                                )
                                                )
                 Defendants                     )


             PLAINTIFF’S SUGGESTIONS IN OPPOSITION TO THE LIBRARY’S
                         MOTION FOR SUMMARY JUDGMENT

            COMES NOW, Plaintiff Stacy Arnold, pro se, and presents these suggestions in

opposition to the Library’s motion for summary judgment (ECF 88). For the reasons contained

herein, as well as those presented in Plaintiff’s suggestions supporting her motion for summary

judgment (ECF 87), Plaintiff respectfully requests that her motion be granted, and the Library’s

motion be denied.

               CONCISE LISTING OF GENUINE ISSUES OF MATERIAL FACT

     1. Whether or not Plaintiff is going to return to the Library to petition.

     2. Whether or not Plaintiff testified that if she returns to Kansas City is up in the air.

     3. Whether Plaintiff testified that “pursue” meant “follow” or whether she testified that

“pursue” could mean multiple things.




                                                    1

           Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 1 of 19
      PLAINTIFF’S RESPONSE TO DEFENDANT LIBRARY’S STATEMENT OF
                   UNCONTROVERTED MATERIAL FACTS


       1.       The St. Joseph Public Library is a government subdivision of the State of Missouri.

                Plaintiff’s response: Admitted.

       2.       The Library is governed by its duly elected Board of Trustees.

                Plaintiff’s response: Admitted.

       3.       The Library’s Board of Trustees adopted its current Policy for Public Assembly

and Petitioning and Distribution of Literature on Library District Property on July 23, 2019.

                Plaintiff’s response: Admitted.

       4.       The 2019 Policy states, “those engaged in … Petitioning, shall be required to stand

outside library buildings on SJPL property in areas designated by staff, away from entrances, and

must not impede traffic or pursue patrons.”

                Plaintiff’s response: Admitted.

       5.       The 2019 Policy states, that “[i]f an individual engaged in…Petitioning…pursues

patrons, he or she will be asked to follow the guidelines contained in this policy. If the guidelines

are not followed, the individual will be asked to leave the premises.”

                Plaintiff’s response: Admitted.

       6.       The 2019 Policy states that “[t]his policy…shall be enforced without prejudice or

arbitrary distinctions between individuals, classes of individuals, or the opinions being expressed”.

                Plaintiff’s response: Admitted. The content of the policy itself is not subject to

                dispute, only the constitutionality thereof.

       7.       The 2019 Policy states “the following locations may be used by individuals or

groups who desire to engage in … Petitioning on SJPL property…An area of eight squares of

concrete halfway between the statue garden and the front door. The nine squares are between the

                                                  2

            Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 2 of 19
pillars. Petitioners…should not be on the sidewalk in front of the pillars or the ten squares of

concrete directly in front of the entrance. Petitioners…may not impede entrance into the library.

Please see picture before for clarification. The green area is the area where petitioners should

stand.”

                   Plaintiff’s response: Admitted. The discrepancy between eight and nine squares

                   was not challenged in Plaintiff’s complaint. To the best of Plaintiff’s recollection,

                   the colorized depiction of the 2018 policy had nine squares and the subsequent

                   colorized depiction of the 2019 policy then subtracted a square and shifted the area

                   to the right when facing the mall, left when facing the Library. While Plaintiff

                   reasonably understood this to be an editing error, she notes that someone unfamiliar

                   with the 2018 policy would not necessarily have this understanding. She also notes

                   the similarity between the policies and again asserts that her constitutional

                   challenge applies not to the name of any past, current or future policies, but to the

                   contents therein.

          8.       The 2019 Policy provides a colorized color-coded image depicting the area in

which petitioners may and may not stand.

                   Plaintiff’s response: Controverted. The policy does not depict the entirety—and

                   indeed does not depict most of the area where petitioning is not allowed, including

                   the majority of the publicly owned sidewalk. See pictures of the sidewalk attached

                   hereto as Exhibit A. See also a declaration from Stacy Arnold stating that she took

                   the pictures attached hereto as Exhibit B.

          9.       Plaintiff’s only alleged concrete injury stems from events that occurred prior to the

enactment of the 2019 Policy.



                                                     3

               Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 3 of 19
               Plaintiff’s response: Controverted. While the interrogatory that is cited by

               Defendant Library specifically referenced Defendants other than the Library,

               Plaintiff references all her declarations, affidavits, filings, the remainder of her

               complaint and specifically the Sixth Declaration of Stacy Arnold, attached hereto

               as Exhibit C into her response to this statement as well as the interrogatory in

               question, as applied to all parties. Plaintiff was injured by the loss of First

               Amendment freedoms each time she returned to the Library after January 27,

               2018, Plaintiff reasonably fears the same injury regarding her future visits to the

               Library, and moreover the chill that Defendant Library had shadowed over

               Plaintiff’s First Amendment rights is ongoing.

       10.     Plaintiff testified that to the best of her recollection, the only occasions she has

canvassed for petitions at the Library was in 2018 and 2020.

               Plaintiff’s response: Admitted.

       11.     Plaintiff testified that when she returned to the Library to canvas for petition in

February of 2020, she was able to canvass for petitions.

               Plaintiff’s response: Admitted. With the aid of the designated area, however,

               Plaintiff was able to approach and ask significantly less people. See Sixth

               Declaration of Stacy Arnold, attached hereto as Exhibit C. Plaintiff did not

               testify about this during her deposition because counsel for Defendant did not ask.

       12.     Plaintiff testified that when she returned to the Library in 2020, she was able to

have people sign petitions.

               Plaintiff’s response: Admitted. With the aid of the designated area, however,

               Plaintiff was able to get significantly less people to sign. See Sixth Declaration of


                                                  4

         Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 4 of 19
               Stacy Arnold, attached hereto as Exhibit C. Plaintiff did not testify about this

               during her deposition because counsel for Defendant did not ask.

       13.     Plaintiff testified that on the first day she was at the Library to petition in February

of 2020, a Library employee initially indicated a more restrictive area for petitioning outside the

Library than what is provided for in the policy, but hat later that day the employee came back out

and told Plaintiff that she had made a mistake.

               Plaintiff’s response: Admitted. The employee who told Plaintiff she was

               canvassing in the wrong area was the manager, who also told Plaintiff that if folks

               were walking by, she, Plaintiff, needed to “let them pass.” She came back out

               and told Plaintiff she had made a mistake after Plaintiff took pictures. See

               Affidavit of Stacy Arnold, attached hereto as Exhibit D. Also adding that the

               manager showed Plaintiff this spot that was more restrictive of movement and

               told Plaintiff that if folks were walking by that she would need to “let them pass”

               six (6) days after Plaintiff had emailed counsel for Defendants and told them

               that she would be returning to the Library, noting that she was reaching out

               because she did not wish to return to the St. Joseph slammer. One of the things

               Plaintiff specifically mentioned that she would like to do was actively approach

               people, verbally and physically. See Plaintiff’s email to Defendants’ counsel,

               attached hereto as Exhibit E.

       14.     Plaintiff testified that on the second or third day she was at the Library to petition

in February of 2020, she asked a Library employee named Jacob to show her the area where she

was allowed to petition and then she showed him her interpretation of the area.

               Plaintiff’s response: Controverted slightly. Plaintiff showed Jacob her



                                                  5

          Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 5 of 19
                interpretation of the area prior to Jacob pointing to a spot. Jacob then indicated that

               he thought the area was somewhere else and went inside for longer than a brief

               moment, after which he came back out and pointed to five squares. All five of

                which appear to be included in the 2019 Library policy, which also contains three

                other squares. See Deposition of Stacy Arnold, p. 100, 11 – p. 101, 14, attached

               hereto as Exhibit F. See also Affidavit of Stacy Arnold, attached hereto as Exhibit

               D.

       15.     Plaintiff testified that there were only two interactions with Library employees in

which she was told a different designated spot to petition.

               Plaintiff’s response: Admitted. Plaintiff further notes that in 2020, two out of the

               five days she came to petition, that she was shown a different spot than what,

               from Plaintiff’s interpretation, was indicated by the designated area. See Affidavit

               of Stacy Arnold, attached hereto as Exhibit D. This happened approximately 196

                days after the policy in question was adopted, 118 days after Plaintiff filed this

               action, and six (6) days after Plaintiff emailed counsel for Defendants letting them

               know that she would be returning to the Library. Plaintiff further notes that one

               out of the two times (half) she petitioned at the Library in 2018, Library staff

               called Roger Clary who subsequently asked Plaintiff to leave library, told her no

                one had ever been allowed to petition there, and indicated that he wanted to press

                charges for trespassing, resulting in Plaintiff being placed in pink handcuffs and

                taken to jail.

       16.     Plaintiff testified Jacob did not come outside while she was canvassing for petitions

and tell her she was in the wrong spot.



                                                  6

          Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 6 of 19
                Plaintiff’s response: Admitted.

        17.     Plaintiff testified that Jacob did not interfere with her efforts to get people to sign

the petition.

                Plaintiff’s response: Admitted. While Jacob did not further interfere with Plaintiff’s

                efforts to canvass in the designated area, the designated area itself that Plaintiff

                confined herself to out of fear of arrest certainly interfered with her efforts. See

                Sixth Declaration of Stacy Arnold, attached hereto as Exhibit C.

        18.     Plaintiff testified that the second day she was out canvassing in front of the Library

in February of 2020, nobody came out and bothered her or interfered with her ability to petitions.

                Plaintiff’s response: Admitted. No one interfered with Plaintiffs ability to canvass

                in the designated area on the second day that she was there in February 2020.

                Plaintiff further notes that the designated area itself that Plaintiff confined herself

                to out of fear of arrest interfered with her efforts. See Sixth Declaration of Stacy

                Arnold, attached hereto as Exhibit C.

        19.     Plaintiff testified that the last day she was out canvassing in front of the Library in

February of 2020, nobody bothered her for being in her interpretation of the designated area for

petitioning.

                Plaintiff’s response: Admitted.

        20.     Plaintiff testified that nobody ever told her that she had to stay in the designated

area because of the topic for which she was petitioning.

                Plaintiff’s response: Admitted.

        21.     Plaintiff testified that she never filed a grievance or complaint or appealed to have

the Library’s policy on petitioning changed.



                                                   7

          Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 7 of 19
              Plaintiff’s response: Controverted. The section of Plaintiff’s deposition cited by

               counsel for Defendant referred specifically to complaining or appealing to the

              Library itself, not general complaints or appeals made to any entity. See Deposition

               of Stacy Arnold, p. 112, 11-16, attached hereto as Exhibit F.

       22.    Plaintiff testified that other than counsel for the Library, she has not had any

conversations or interactions with anybody at the Library since February of 2020.

              Plaintiff’s response: Admitted that this was Plaintiff’s testimony, but also noting

               that Plaintiff did speak with a representative from the Library alongside counsel

               during mediation in March of 2020.

       23.    Plaintiff testified that she has not returned to the Library since the dates indicated

in her sur-reply, which were February 4, 2020; February 6, 2020; February 8, 2020; February 9,

2020; and February 11, 2020.

              Plaintiff’s response: Admitted.

       24.    Plaintiff testified that whether she returns to Kansas City is up in the air.

              Plaintiff’s response: Controverted. This is a gross mischaracterization of

              Plaintiff’s testimony. Plaintiff testified that she is absolutely coming back to the

              Library. See Deposition of Stacy Arnold, p. 75, 12-18, attached hereto as Exhibit

               F. What was up in the air, as indicated in the deposition cited by Defendant, was

              whether or not Plaintiff would return to Kansas City in the “near future.”

              Plaintiff, who travels frequently for work and does not own property, had looked

              at airbnbs for Kansas City (a place where she has found herself many times),

              among other locations. See Deposition of Stacy Arnold, p. 70,13-18, attached

              hereto as Exhibit F. (“I – I like Kansas City. It’s a good place to stay.



                                                 8

         Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 8 of 19
               Sometimes with the work that I do I find myself unemployed and I need

               somewhere to stay until there’s another assignment.”). See also Plaintiff’s

               responses to City of St. Joseph and Rebecca Hailey 1st Interrogatories, at

               Interrog. 2, in which Plaintiff’ disclosed to Defendants an exhaustive location

                history in which Kansas City was included multiple times.

       25.     Plaintiff testified that she does not have a date scheduled to return to the St.

   Joseph Public Library to petition, nor does she have a topic or cause to return to the Library

   to petition for.

               Plaintiff’s response: Admitted.

       26.     Plaintiff testified that is not aware of any plans for her employer to send her to

Kansas City to petition at the St. Joseph Public Library.

               Plaintiff’s response: Admitted.

       27.     Plaintiff testified that the only limitation which she believes is constitutionally

permissible in terms of limiting canvassing for petitions is that it must take place a reasonable

distance away from the doors.

               Plaintiff’s response: Controverted. This mischaracterizes Plaintiff’s testimony.

               The record indicates that Plaintiff testified that the only limitation she believes in

               constitutionally permissible in terms of location is that petitioning should take

               place a reasonable distance away from the doors. See Deposition of Stacy Arnold,

               p. 138, 7-23, attached hereto as Exhibit F.

       28.     Plaintiff testified that she believes the word “pursue” to mean “follow”.

               Plaintiff’s response: Controverted. Plaintiff testified that the word “pursue” could

                mean a lot of different things, one of which she indicated was follow, consistent


                                                  9

          Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 9 of 19
                 with the argument that Plaintiff raised in her summary judgment motion. For

                context, more than the few lines of Plaintiff’s deposition cited by Defendant are

                needed. See Deposition of Stacy Arnold, p. 139, 3 – 142, 14, attached hereto as

                 Exhibit F.

ARGUMENT

    I.      PLAINTIFF IS ABSOLUTELY RETURNING TO THE LIBRARY AND HER
            CLAIM IS NOT MOOT.


            “I have every intention of coming back,
            so although that intention doesn’t correlate with specificity in terms of a date, I have a
            concrete intention of returning to the library in the future to circulate a petition.”
            Arnold Depo. p. 75, lines 13-18 (emphasis added).

         Plaintiff absolutely did not testify that whether or not she returns to the Library is up in

the air, she testified that she was coming back. See Arnold Depo, p. 75, 13-18, attached hereto

as Exhibit F. See also Sixth Declaration of Stacy Arnold, attached hereto as Exhibit C. The

specific testimony in question that counsel for the Defendant Library misrepresents is whether or

not Plaintiff planned to return to Kansas City in the near future. Plaintiff is somewhat nomadic,

and has shared her location history with Defendants. See Plaintiff’s Responses to The City and

Rebecca Hailey’s First Interrogatories at Interrog. 2, attached hereto as Exhibit G. Plaintiff has

stayed in the Kansas City area many times, for work and otherwise, and it is an area she likes and

frequently returns to, regardless of her ability to circulate a petition there. See Id. Plaintiff does

not have any plans to circulate a petition at the Library in the near future as she is unaware of any

petitions that she supports that are currently being circulated. Not only that, she is unaware of

any petitions that are being circulated at all. See Sixth Declaration of Stacy Arnold, attached

hereto as Exhibit C. This is likely due to scheduling set forth by the Missouri Revised Statutes.


                                                   10

          Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 10 of 19
R.S.Mo. § 116.334.3 reads that “[s]ignatures for statutory initiative petitions shall be filed not

later than six months prior to the general election during which the petition’s ballot measure is

submitted to vote, and shall also be collected not earlier than the day after the day upon which

the previous general election was held.” Moreover, per the Missouri Secretary of State’s

website, petition signatures for this year’s general election “must be submitted by 5 p.m. on May

3, 2020.” A PDF of the below link accessed on 11/15/2020 is attached hereto as Exhibit H.

https://www.sos.mo.gov/CMSImages/Elections/Petitions/Two-PageIPProcessOverview.pdf

       Therefore, even if Plaintiff had returned to the Library a day after her deposition, there

would simply not have been any petitions registered with the state of Missouri to circulate. In

Plaintiff’s experience, ballot initiatives are somewhat seasonal, and there are often petitions

being circulated that she supports on even election years (sometimes starting in the fall or winter

of the previous year). See Arnold Depo p. 74, 9-10, attached hereto as Exhibit F. The Missouri

SOS website further indicates a cycle of even years, and Plaintiff sees plenty of initiatives on

there that she supports. The screenshot below was accessed from the Missouri SOS website on

11/15/2020.




                                                 11

         Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 11 of 19
And, same as when Plaintiff returned to the Library to petition in February 2020, when Plaintiff

returns again, she would like to petition without being burdened by the designated area or

ambiguity of interpretation that covers over Plaintiff’s ability to actively approach people. See

Sixth Declaration of Stacy Arnold, attached hereto as Exhibit C. Plaintiff alleged in her

complaint that she wanted to return to the Library to petition, although she did not allege a

specific date, time or cause. See Arnold Depo 74, 14-17, attached hereto as Exhibit F. (“I knew

it was a place that I wanted to go back to for the reasons that are stated in my complaint, because

                                                 12

         Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 12 of 19
I felt that I had a right to be there.”). Plaintiff did not allege that she wanted to return to the

Library on a specific date for a specific cause in her complaint, because she was unable to predict

the future. However, Plaintiff did know that petition season would come back around again just

like Christmas, and that there would be more causes that she supports, and more opportunities to

petition for them, and Plaintiff indeed returned to the Library as she indicated that she would.

And Plaintiff is absolutely coming back again. Regardless of the outcome of this legal action,

Plaintiff will be back petitioning at the East Hills Library. The fact that Plaintiff does have

immediate plans to petition tomorrow or some other concrete date for a specified cause at this

very moment does not by any means indicate that the controversy is moot; it indicates that the

controversy is capable of repetition, yet evading review.

        “Controversies that arise in election campaigns are unquestionably among those saved

from mootness under the exception for matters ‘capable of repetition, yet evading review.’”

Branch v. FCC, 824 F.2d 37, 41 n. 2 (D.C. Cir. 1987) (internal citations omitted). This exception

is applied by federal courts in election related challenges. See Davis v. Federal Election

Comm’n., 554 U.S. 724, 735-6; Federal Election Comm’n. v. Wisconsin Right to Life, Inc., 551

U.S. 449, 463 (2007); Norman v. Reed, 502 U.S. 279, 287–88 (1992); Meyer v. Grant, 486 U.S.

414, 417 n. 2 (1988); First Nat'l Bank of Boston v. Bellotti, 435 U.S. 765, 774 (1978); Cal. Pro–

Life Council v. Getman, 328 F.3d 1088, 1095 n. 4 (9th Cir. 2003); Majors v. Abell, 317 F.3d

719, 722 (7th Cir. 2003); Fla. Right to Life, Inc. v. Lamar, 273 F.3d 1318, 1324, 5 n. 6 (11th Cir.

2001); Stewart v. Taylor, 104 F.3d 965, 969–71 (7th Cir. 1997); N.H. Right to Life Political

Action Committee v. Gardner, 99 F.3d 8, 18 (1st Cir. 1996); Kansans for Life, Inc. v. Gaede, 38

F.Supp.2d 928, 932 (D. Kan. 1999). The “capable of repetition exception requires a reasonable

expectation or a demonstrated probability that the same controversy will recur involving the



                                                   13

         Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 13 of 19
same complaining party.” Federal Election Com’n v. Wisconsin Right to Life, Inc., 551. U.S.

449, 463 (2007) (internal quotations and citations omitted).

       Plaintiff would like to return to the Library, again, to petition for a cause that she cares

about without fear of arrest, without being burdened by ambiguity of interpretation, and without

being confined to a box. Neither the First Amendment nor § 1983 require that Plaintiff be able to

predict which petitions will be circulated in the future or when they will be registered with the

SOS, nor do they require that Plaintiff have the luxury and the resources to petition in front of

the Library every single day it is possible to do so. Plaintiff’s assertion that she will return to the

Library is simply not abstract or theoretical, nor is Plaintiff’s fear of criminal prosecution should

she petition at the Library and not confine herself to the designated area. The fact that Plaintiff

has already returned to the Library to petition once, that Plaintiff has asserted that she would like

to return to petition again, and that Plaintiff is actively looking for petitions registered in MO,

combined with the time and dedication that Plaintiff has projected towards this lawsuit

demonstrates an undeniable personal stake in the controversy and there is at the very least a

reasonable expectation and a demonstrated probability that the same controversy will recur

involving her. See Sixth Declaration of Stacy Arnold, attached hereto as Exhibit C.

Alternatively if there is something else that Plaintiff needs to do or allege or amend in order to

have this controversy adjudicated on the merits, Plaintiff respectfully requests the opportunity to

do that thing and also to know what specific thing(s) are precluding adjudication.




                                                  14

         Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 14 of 19
    II.       THE LIBRARY POLICY IS NOT NARROWLY TAILORED TO ANY
              LEGITIMATE INTEREST.


          The fact that the Library policy on its face is content neutral is not in dispute or the

subject of this controversy. What is in dispute is the permissibility of the restrictions put in

place by the Library policy. The Library claims that “the 2019 policy is not unconstitutional

because it is a legitimate content-neutral time, place or manner restriction that is narrowly

tailored to prevent the impediment of the Library patrons’ ingress and egress.” See Defendant St.

Joseph Public Library’s Suggestion in Support of Summary Judgment, p. 11, attached hereto as

Exhibit I. Per common sense and to a certain extent the Library’s own argument, the impediment

of patrons’ ingress and egress necessarily involves a petitioner’s proximity to the door. See Id. at

p.11 (“A cursory review of the 2019 Policy’s language and the image demonstrates that

petitioners…cannot stand directly in front of the columns or the door which would impede

patrons’ ability to access the Library.”). The legitimacy of this interest, to the extent that it is

defined as not blocking patron’s access

to the doors, is not in dispute, and

subsequently neither is the area behind

the green squares that Plaintiff has

marked in blue. Please see the picture to

the right. Plaintiff is claiming no First

Amendment right nor has any desire to

petition in this area and is requesting neither declaratory nor injunctive relief as applied to it.

Defendant Library, citing Ward v. Rock Against Racism, 491 U.S. 781 (1989), argues that the

Library policy is indeed narrowly tailored because the policy itself need not be the least

restrictive means of achieving its interest and further comments that “[a]lthough Plaintiff has a

                                                     15

            Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 15 of 19
much more limited view on what is constitutionally permissible, the Library does not have to

enact a policy that is the absolute least restrictive or intrusive means of prohibiting petitioners

from impeding ingress and egress to the library.”

See Defendant St. Joseph Public Library’s

Suggestion in Support of Summary Judgment, p. 11,

attached hereto as Exhibit I. Essentially the

Library is arguing that as long as whatever

restriction it chooses contains within it the ability of

patrons to have unimpeded ingress or egress, it

passes constitutional muster. The logical

consequence of this theory is that any means

whatsoever gets a pass for being narrowly tailored.

This theory is not only unsupported by case law, it is also specifically repudiated by it. The

Supreme Court clarified in Ward v. Rock Against Racism, directly after its least restrictive

means discussion, that “[t]o be sure, this standard does not mean that a time, place or manner

regulation may burden substantially more speech than is necessary to further the government’s

legitimate interests. Government may not regulate expressions in such a manner that a substantial

portion of the burden on speech does not advance its goals.” Ward v. Rock Against Racism, 491

U.S. 781, 799 (1989). Here, the Library’s policy prohibits petitioning in all areas of its external

grounds with the exception of the green area demarcated on the policy. In this case, the

substantial portion of the burden on speech that does not advance the Library’s goals has

physical dimensions that can be measured and includes most of a sidewalk. While there is indeed

a meaningful relationship between the ends and the means of the Library’s goals and its



                                                   16

         Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 16 of 19
prohibition of petitioning in front of the doors, this relationship does not extend to the remainder

of the Library’s exterior grounds, including the remainder of the concrete squares not next to the

doors and the sidewalk in question.1 While Plaintiff has not yet ventured to measure the

dimensions of the permitted area versus the restricted area, she can say in good faith that the

dimensions of the restricted area by far exceed the dimensions of the permitted area, as

demonstrated by the pictures she took, attached hereto as Exhibit A. Moreover, and more

recently, the Supreme Court concluded that in order to “meet the requirement of narrow

tailoring, the government must demonstrate that alternative measures that burden substantially

less speech would fail to achieve the government’s interest.” McCullen v. Coakley, 573, U.S.

464, 495 (2014). This the Library simply has not done, nor can it.




    III.     THE LIBRARY POLICY IS UNCONSTITUTIONALLY VAGUE.

       While the size of the designated area itself precludes the possibility of following or

walking behind anyone for more than a brief moment, or perhaps even at all, as Plaintiff stated in



1
  The sidewalk written over on page 16 is publicly owned and the sidewalk written over on this page is privately
owned, and part of the easement. The privately-owned sidewalk is challenged with regards to Defendant Library to
the extent that the Library may control, lease, pay for, or otherwise provide upkeep to the area. The privately-owned
sidewalk (in addition to the publicly owned sidewalk and the external grounds of the Library) is of course also
included in Plaintiff’s as-applied challenge to St. Joseph Code Ordinance 20-51 in Count I.

                                                         17

           Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 17 of 19
her deposition, and as was also stated in Plaintiff’s motion for summary judgment, “pursue,” can

absolutely mean “follow,” among other things. Other things like approaching people from

behind, approaching people in general, continuing to pester or follow people who have made

their disinterest in the petition or engaging with Plaintiff apparent, or initiating a conversation

with people in general. Indeed, when Plaintiff returned to the Library on February 4 2020, the

branch manager, Shirley Blakeney, told Plaintiff that if people were walking by that she needed

to “let them pass.” See Affidavit of Stacy Arnold, attached hereto as Exhibit D. This is indeed an

interpretation of “pursing patrons” that would preclude a petitioner from actively approaching

people. What’s more, when Plaintiff emailed counsel for the Library prior to her February 2020

return there, Plaintiff specifically indicated that she would like to actively approach people (from

any angle) and was not aware if the same was precluded by the Library policy or not. In

response, the Library sent Plaintiff a copy of its policy, and included no answer to whether or not

actively approaching people was offensive to said policy. Id.

      While the policy is content neutral on its face, there is potential for differentiating treatment

on the basis of content in its interpretation, specifically the “pursue patrons” language. Not only

could a librarian interpret this phrase differently depending on their opinion of the initiative a

petitioner is collecting signatures for, there is also plenty of potential for variance in

interpretation from one librarian to another. For example, librarians who seem to interpret

actively approaching people and asking them to sign a petition as accosting folks may certainly

be more likely to interpret this phrase to preclude actively approaching people (or even initiating

a conversation with people), while a librarian whose thoughts are occupied with other matters

may interpret the phrase less restrictively.




                                                   18

         Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 18 of 19
CONCLUSION

       For the reasons herein in addition to the reasons in Plaintiff’s suggestions in support of

her motion for summary judgment (ECF 87), Plaintiff respectfully requests that her motion be

granted, and that the Library’s motion be denied.

                                                             RESPECTFULLY SUBMITTED,

                                                             STACY ARNOLD, Plaintiff

                                                              /s/Stacy Arnold
                                                             Stacy Arnold
                                                             500 Westover Dr. #11589
                                                             Sanford, NC 27330
                                                             803-428-7024
                                                             stacy.kaye.arnold@gmail.com



                                CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing was filed electronically with the Clerk of

the Court on November 16, 2020, to be served by operation of the Court’s electronic filing

system upon:

 Christopher L. Heigele                             Gregory P. Goheen
 Steven F. Coronado                                 McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                        10 East Cambridge Circle Drive
 4600 Madison Avenue                                Ste. 300
 Suite 210                                          Kansas City, KS 66103
 Kansas City, MO 64112-3019                         ggoheen@mvplaw.com
 cheigele@batyotto.com                              Attorneys for Defendant
 scoronado@batyotto.com                             St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey


                                                             _/s/ Stacy Arnold__________




                                                19

         Case 5:19-cv-06137-BP Document 95 Filed 11/16/20 Page 19 of 19
